           Case 1:17-cr-00070-LPS Document 39 Filed 10/18/18 Page 1 of 3 PageID #: 169
PROB 12C
(12/04)


                                 UNITED STATES DISTRICT COURT
                                                                 for

                                                              Delaware


                 Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: John Kuligowski




Case Number:     0311 I: I 7CR00070-00 I

Name of Sentencing Judicial Officer:         Honorable Gregory M. Sleet

Date of Original Sentence:    02/12/20 I 8
                                                                                                                      -
Original Offense:
Possession of a Firearm by a Person Prohibited

                                                                                                                        -u)




Original Sentence: Prison 27M, TSR 36M

Type of Supervision: TSR                                                       Date Supervision Commenced : 07/ 17/2018


Ass istant U.S. Attorney:   Alexander S. Mackler, Esquire

Defense Attorney: Eleni Kousoulis, Esquire


                                                 PETITIONING THE COURT
•   To issue a warrant

D To issue a summons
The probation officer believes that the offender has violated the following condition(s) of supervision:


             Vio lation Number                                            Nature of Noncomp li ance

       One                             Mandatory Condition # 1: You shall not commit another federal , state or local crime.

                                       On I 0/ I 7/18 , the New Castle County Police Department (NCCPD) issued an arrest
                                       warrant for Mr. Kuligowski for the crime of felony theft over $1,500. The police report
                                       alleges that Mr. Kuligowski was working in the victim's home, and was captured on a
                                       surveillance camera going into the victim's jewelry box and removing a necklace valued at
                                       $3 ,000.00. Mr. Kuligowski is then observed in the surveillance video placing the necklace
                                       in his pocket.
           Case 1:17-cr-00070-LPS Document 39 Filed 10/18/18 Page 2 of 3 PageID #: 170
PROB 12C
(12/04)



              Violation Number                                           Nature of Noncompliance
                                       Additionally, the same victim reported to NCCPD that other jewelry, including her
                                       engagement ring valued at $8,000, have been missing. The NCCPD officer obtained pawn
                                       shop records, indicating that Mr. Kuligowski had pawned an engagement ring that matched
                                       the description of the victim's ring. NCCPD informed this officer that additional felony
                                       warrants are likel y to be filed .
       Two                             Mandatory Condition #3: You must refrain from any unlawful use ofa controlled substance.
                                       You must submit to one drug test within 15 days of release from imprisonment and at least
                                       two periodic thereafter, as determined by the court.

                                       On 10/01 / 18, Mr. Kuligowski was asked to take a drug test at the United States Probation
                                       Office. Mr. Kuligowski refused to take the drug test, stating that he was suffering from a
                                       medical condition that had been medically treated earlier that day. This officer instructed him
                                       to return to the United States Probation office on I 0/02/18, w ith medical documentation
                                       verifying his condition. Mr. Kuli gowski failed to report to the office, and failed to provide
                                       any medical documentation . The drug test for I 0/1/18 is considered a refusal/positive.
       Three                           Standard Condition #2: After initially reporting to the probation office, you will receive
                                       instructions from the Court or the probation office about how and when you must report to
                                       the probation officer, and you must report to the probation officer as instructed.

                                       On I 0/0 I /1 8, Mr. Kuligowski was instructed by this officer during an office visit to report
                                       back to the United States Probation Office on I 0/02/ 18 and I 0/ I I / 18 . Mr. Kuligowski
                                       failed to report as instructed for either appointment.

                                       On I 0/ 12/18, this officer left reporting instructions at Mr. Kuligowski's residence, instructing
                                       him to report to the United States Probation Office on I 0/ 17 / 18 at 9:00 am . Mr. Kuligowski
                                       failed to report as instructed.
       Four                            Standard Condition #7: You must work full time (at least 30 hours per week) at a lawful type
                                       of employment, unless the probation officer excuses you from doing so.

                                       In August 20 18, Mr. Kuligowski stated that he was self-employed and doing home
                                       remodeling. On 08/1 7/ 18, Mr. Kuligowski was instructed by this officer during an office visit
                                       to provide documentation verifying his employment and that it was lawful. Mr.
                                       Kuligowski failed to provide any documentation verifying the legitimacy of his emp loyment.

       Five                            Standard Condition #9: If you are arrested or questioned by a law enforcement officer,
                                       yo u must notify the probation officer within 72 hours.

                                       On 08/21 / 18, Mr. Kuligowski was contacted by New Castle County Police Department
                                       (NCCPD) during a motor vehicle stop and cited for Driving without a license. Mr.
                                       Kuligowski failed to report the incident to this officer.

Mr. Kuligowski has failed to report to the United States Probation Office on multiple occasions, and his current whereabouts are
unknown. There are active felony warrants for his arrest for new alleged crimes.
            Case 1:17-cr-00070-LPS Document 39 Filed 10/18/18 Page 3 of 3 PageID #: 171
 PROB 12C
 (I 2/04)


U.S. Probation Officer Recommendation:

•    The term of supervision should be

      •      revoked.

      D      extended for     years, for a total term of      years.

D    The conditions of supervision should be modified as fo llows:




                                                I declare under penalty of perjury that the foregoing is true and correct.
                                                    Executed on         /°,;{7/4

                                                                  U.S. Probation Officer


THE COURT ORDERS:

D    No action.
Q The issuance of a warrant.
ti The issuance of a summons.
D    Other




                                                                               S nature of Judicial Officer

                                                                             o L-h~ / ( ~)l ~      ~   J
                                                                                                       J
                                                                                            Date
